DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2)as being unpatentable  by Huynh et al. (US Patent. 9,525,291 B1).
	Regarding claim 1,  Huynh teaches a method of monitoring a battery system of an industrial vehicle, the battery system (see fig.1 col.2 lines 36-58) including: a first string of battery modules including at least two battery modules connected in series (see 220 fig.2 col.4 32-59 ); a first contactor connected to a positive end of the first string of battery modules (see 230 fig.2 col.4 line 60 - col.5 line 31) a second contactor connector to a negative end of the first string of battery modules (see 230 fig.2 col.4 line 60 - col.5 line 31) ; a third contactor connected to the first contactor; a fourth contactor connected to the second contactor; and one or more controllers configured to monitor the first contactor and the second contactor (see 230 fig.2 col.4 line 60 - col.5 line 31) multiple 230’s connected to each other; wherein the method comprises: receiving, at the one or more controllers (see 360 fig. 3), an indication of a failure of one of the first contactor and the second contactor  (see 360 fig. 3, fig.4 step  404-408),; and opening, via the one or more controllers, at least one of the third contactor or the fourth contactor (see 230 fig.2 col.4 line 60 - col.5 line 31, fig.4 step  404-408) .
	 Regarding claim 2, Huynh teaches invention set forth above, Huynh further teaches further comprising: receiving, at the one or more controllers, an indication of a failure of one of the third contactor and the fourth contactor; and opening, via the one or more controllers, at least one of the first contactor or the second contactor (see 230 fig.2 col.4 line 60 - col.5 line 31, fig.4 step  404-408).
	Regarding claim 7, Huynh teaches invention set forth above, Huynh further teaches wherein the indication of a failure of one of the first contactor and the second contactor includes an indication that one of the first contactor or the second contactor has welded closed (see 230 fig.2 col.4 line 60 - col.5 line 31, fig.4 step  404-408).
	Regarding claim 18,  Huynh teaches battery system provided in an industrial vehicle, the battery system (see fig.1 col.2 lines 36-58) i comprising:  a housing (see 71 fig.1 col.2 lines 36-58) comprising: a first string of battery modules including a first plurality of battery modules connected in series (see 220 fig.2 col.4 32-59 );  and a first physical disconnect switch connected to the first plurality of battery modules  (see 230 fig.2 col.4 line 60 - col.5 line 31)  and a second string of battery modules including a second plurality of battery modules  (see 220 fig.2 col.4 32-59 );; connected in series and a second physical disconnect switch connected to the second plurality of battery modules (see 230 fig.2 col.4 line 60 - col.5 line 31) , wherein the first string of battery modules and the second string of battery modules are connected in parallel (see 220 fig.2 col.4 32-59) See 220’s in parallel to each other).
	Regarding claim 19, Huynh teaches invention set forth above, Huynh further teaches the battery system of claim 18, wherein the battery system is configured to operate when: 1) the first string of battery modules and the second string of battery modules are connected (see 220 fig.2 col.4 32-59 );   ; 2) the first string of battery modules is connected and the second string of battery modules is disconnected via the second physical disconnect switch (see 230 fig.2 col.4 line 60 - col.5 line 31) ; and 3) the second string of battery modules is connected and the first string of battery modules is disconnected via the first physical disconnect switch (see 230 fig.2 col.4 line 60 - col.5 line 31).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al. (US patent 9,525,291 B1) further in view of Mclean et al (US 20220029431 A1).
	Regarding claim 10,  Huynh teaches a battery system provided in an industrial vehicle, the battery system  (see fig.1 col.2 lines 36-58)comprising: a string of battery modules including a plurality of battery modules connected in series (see 220 fig.2 col.4 32-59 ); a first contactor connected to a negative output of the string of battery modules (see 230 fig.2 col.4 line 60 - col.5 line 31) ; a second contactor connected to a positive output of the string of battery modules  (see 230 fig.2 col.4 line 60 - col.5 line 31) ; 
	Huynh doesn’t expressly teach a third contactor and a first precharge resistor each connected to the first contactor; a first precharge contactor connected to the first precharge resistor; a fourth contactor and a second precharge resistor each connected to the second contactor; and  a second precharge contactor connected to the second precharge resistor.
	In an analogous at Mclean teaches a third contactor and a first precharge resistor each connected to the first contactor;  a first precharge contactor connected to the first precharge resistor  (see 214, 216, 316 fig.2-3 para 0112-0113); a fourth contactor and a second precharge resistor each connected to the second contactor; and  a second precharge contactor connected to the second precharge resistor (see 214, 216, 316 fig.2-3 para 0112-0113).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Mclean to use the precharge switch and resistor in the invention of Huynh to reduce rush currents in circuit. 
	Regarding claim 3, Huynh teaches invention set forth above, Huynh doesn’t expressly teach wherein the battery system further comprises: a first precharge contactor and a first precharge resistor connected to a positive end of the first string of battery modules; and a second precharge contactor and a second precharge resistor connected to a negative end of the first string of battery modules. 
	In an analogous at Mclean teaches wherein the battery system further comprises: a first precharge contactor and a first precharge resistor connected to a positive end of the first string of battery modules (see 214, 216, 316 fig.2-3 para 0112-0113); and a second precharge contactor and a second precharge resistor connected to a negative end of the first string of battery modules (see 214, 216, 316 fig.2-3 para 0112-0113). 
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Mclean  to use the precharge switch and resistor in the invention of Huynh to reduce rush currents in circuit. 
Allowable Subject Matter
Claims 4-6, 8 and 9, 11-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, Huynh teaches invention set forth above, Huynh doesn’t expressly teach  wherein the battery system further comprises: a second string of battery modules including at least two battery modules connected in series, wherein the first string of battery modules is connected to the second string of battery modules in parallel; a fifth contactor connected to a positive end of the second string of battery modules and connected to the third contactor; and a sixth contactor connector to a negative end of the second string of battery modules and connected to the fourth contactor.
	Hence claim 4 will be deemed allowable if written in independent form. 
	Claims 5-9 depend on allowable claim 4, hence claims 5-9 are also deemed allowable. 
	Regarding claim 11, Combination of Huynh and Hensley teaches invention set forth above, combination doesn’t expressly teach  wherein the string of battery modules is a first string of battery modules, and the battery system further comprising: a second string of battery modules including a plurality of battery modules connected in series; a fifth contactor connected to a negative output of the second string of battery modules; a sixth contactor connected to a positive output of the second string of battery modules; wherein the third contactor and the first precharge resistor are each connected to the fifth contactor; and wherein the fourth contactor and the second precharge resistor are each connected to the sixth contactor.
	Hence claim 11 will be deemed allowable if written in independent form. 
	Claims 12-17 depend on allowable claim 11, hence claims 12-17 are also deemed allowable. 
	Regarding claim 4, Huynh teaches invention set forth above, Huynh doesn’t expressly teach  wherein the housing further comprises: a first contactor connected to a negative terminal of the first string of battery modules; a second contactor connected to a positive terminal of the first string of battery modules; a third contactor connected to a negative terminal of the second string of battery modules; a fourth contactor connected to a positive terminal of the second string of battery modules; a fifth contactor and a first precharge resistor connected to the first contactor and the third contactor; a sixth contactor connected to the first precharge resistor; a seventh contactor and a second precharge resistor connected to the second contactor and the fourth contactor; and a eighth contactor connected to the second precharge resistor.
	Hence claim 20 will be deemed allowable if written in independent form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836